DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 14 March 2022.  
Claims 1-8, 19 and 20 are cancelled by Examiner’s Amendment.
Claims 9, 11-13 and 15 are currently pending and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 1-8, 19 and 20 directed to an invention non-elected without traverse. Accordingly, claims 1-8, 19 and 20 have been cancelled.
The application has been amended as follows: 
	Claims 1-8, 19 and 20: (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed invention was not reasonably found in the prior art. Remotely determining a quorum, such as authorizing the quorum to transact business according to quorum consensus is old and well known as evidenced by numerous prior art cited in the record including US Patent US 10,269,009 B1; and US Patent Publication US 2012/0117157; Voting mechanisms, such as achieving consensus through proof of stake and/or asset validators is old and well known as evidenced by numerous prior art cited in the record including US Patent US 9,875,510 B1; US Patent Publications US 2016/0260169 A1 and US 2017 /0187535 A1; and NPLs Bitcointalk (NPL 2011, listed in PTO-892 as reference "U"), Pfeiffer (NPL 2014, listed in PTO-892 as reference "V") and Larimer (NPL 2014, listed in PTO-892 dated 09/05/2019 as reference "U"); Signature verification, such as multisignature schemes is old and well known as evidenced by numerous prior art cited in the record including US Patent US 5,892,900; US Patent Publication US 2016/0342976 A1; NPLs Tzong-Chen Wu et al (NPL 1996, listed in PTO-892 dated 11/12/2021 as reference "U") and Foreign Patent Publication WO 2015/171580, listed in PTO-892 dated 11/12/2021 as reference "N".

The cited prior art, however, does not teach or suggest, alone or in combination: “sending an authorization allowing the placement of the hold on the first quantity of the first resource type in the first resource pool, wherein the authorization comprises a message signed with a private key corresponding to a public key of the first resource pool, wherein a condition of the hold is a receiving of an indication that the transfer has been approved by a temporary consensus network, wherein member nodes of the temporary consensus network are at least three nodes which are common to all trust lists from all systems in a transfer chain, wherein the trust lists include the trust list sent to the initiator computing device; sending an acknowledgement to the initiator computing device of participation in the transfer; receiving from the initiator computing device a message comprising an indication that the temporary consensus network has approved the transfer, wherein the indication comprises signed statements from a threshold number of the member nodes that the temporary consensus network approved the transfer; verifying, using the cryptographic public keys of the threshold number of the member nodes, the signed statements from the threshold number of the member nodes that the temporary consensus network approved the transfer, to determine that the signed statements comprise cryptographic signatures created with cryptographic private keys of the threshold number of the member nodes; and responsive to receiving the message comprising the indication that the temporary consensus network has approved the transfer, and verifying the signed statements successfully, sending an instruction to execute a transfer of a second quantity of a second resource type from a second resource pool to a third resource pool." 

Examiner agrees with Applicants arguments dated 03/14/2022 regarding "The member nodes of the temporary consensus network whose members nodes are selected based on their appearance on all of the trust lists from all of the systems in the transfer. Thus, the systems in the transfer have control over the member nodes used to validate the transfer." in other words, the instruction to execute a transfer is sent responsive to both verifying the signed statements successfully and receiving a message comprising the indication that the temporary consensus network approved the transfer, in which the "member nodes of the temporary consensus network are at least three nodes which are common to all trust lists from all systems in a transfer chain, wherein the trust lists include the trust list sent to the initiator computing device", as required by independent claim 9. While the concepts are not unknown in the art on an individual basis, the particular requirements of the claim when viewed as a whole would make any combination of prior art references only viable with hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685